PER CURIAM.
The motion of the appellant to stay the entry of ;the decree affirming the decree of the Circuit Court and withhold the issuance of a mandate pending an application by the complainant to the Circuit Court for leave to file a bill of review and for a rehearing upon the ground of newly discovered evidence should be denied, if . for no other reason because the alleged, newly discovered evidence is ..merely hearsay testimony, and would be inadmissible if objected to, ,and entitled .to no weight if received without objection. The declaratidn of the deceased witness was not made in the course of the proceeding to which his agency extended, but was made many years after .his relation to the proceeding had terminated;
Motion denied;